Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
OFFICE ACTION
This Office action is responsive to Applicant's Response to Restriction
Requirement, filed 21 October 2022.

Claims 1-17 are pending. Claim 18 is canceled

[AltContent: arrow]

Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 02/24/2022 and 08/24/2022 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   

[AltContent: arrow]
Response to Restriction
Applicant's election with traverse of Group I (Claims 1-8) is acknowledged.
Applicant's traversal is based on the following argument: there is a general
inventive concept that is shared by all claims (Response at page 3-4).

After reconsideration, the Examiner finds Applicant's argument persuasive. The
restriction requirement for lack of unity between Claims 1-17 is withdrawn.

In response to election of species requirement, the Applicants elected a homogeneous catalyst based on acetic acid and dimethylamine. The instantly elected species was searched and examined.  It was determined that the elected species was free of the prior art.  For this reason, the search and examination was expanded until the claims were search entirety.
 Claims 1-17 are examined herein. 
[AltContent: arrow]
Claim Objections
1.Claims 11, 12, 14, 16  are objected to because of the following informalities: the terminology “means of” in said claims should be deleted/rephrased to address potential 112 issues.
2.Claim 9 should be amended to depend from claim 1 to correlate the process of claim 1 with the apparatus of claim 9 as designed for carrying out the process of claim 1.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, 21 of Application No. 17/753,232. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a process for preparing methacrolein from formaldehyde and propionaldehyde, and to a preparation plant specifically geared towards conducting the claim process.  While not identical, the claims and those of the reference application are substantially similar, such that there is no patentable distinction among the two claim sets.  A reference anticipating one claim set would render the other obvious.

[AltContent: arrow]
Conclusion
Claims 1-17 are rejected. 
[AltContent: arrow]

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622